Citation Nr: 0215288	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  93-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder, to 
included glaucoma.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Nancy L. Collins, Agent



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to December 
1952, and from November 1960 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri:  an August 1991 rating decision, which 
determined that new and material evidence sufficient to 
reopen the veteran's claim for service connection for a low 
back disorder had not been received, and denied this claim; 
an April 1992 rating decision, which determined that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for an eye disorder, to include 
glaucoma, had not been received, and denied this claim; a 
March 1993 rating decision, which denied the veteran's claim 
for service connection for a right knee disorder; and a May 
1993 rating decision, which denied the veteran's claim for a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities.  The 
veteran filed timely appeals to these adverse determinations.

When this matter was previously before the Board in October 
1994, and again in October 1995, it was remanded to the RO 
for further development, which has been accomplished.  The 
case is now before the Board for appellate consideration.

The issue of the veteran's entitlement to a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities will be addressed in the 
REMAND section immediately following this decision.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a rating decision dated in December 1979, the RO 
originally denied the veteran's claim for service connection 
for a low back disorder.

3.  The evidence received since the time of the RO's December 
1979 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a low back 
disorder.

4.  The evidence indicates that the veteran currently suffers 
from a chronic low back disorder which has been medically 
related to a low back injury sustained in service in 1977.

5.  In the same December 1979 rating decision, the RO also 
originally denied the veteran's claim for service connection 
for an eye disorder.

6.  The evidence received since the time of the RO's December 
1979 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for an eye disorder, 
to include glaucoma.

7.  The evidence indicates that the veteran currently suffers 
from glaucoma which has been medically related to an 
inservice eye injury sustained in service in 1962.

8.  The veteran's claims file does not contain any medical 
evidence which indicates that his current right knee disorder 
is related to a rubber mallet injury reportedly sustained in 
1967, or is otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The December 1979 RO rating decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2001).

2.  The evidence received since the December 1979 RO rating 
decision is new and material, and the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran's low back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159).

4.  The December 1979 RO rating decision which denied service 
connection for an eye disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2001).

5.  The evidence received since the December 1979 RO rating 
decision is new and material, and the claim for service 
connection for an eye disorder, to include glaucoma, is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156(a) (2001).

6.  The veteran's glaucoma was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).

7.  A right ankle disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the numerous 
rating decisions, in the statements of the case (SOCs), in 
the supplemental statements of the case (SSOCs), at the time 
of prior Board remands in October 1994 and October 1995, at 
the time of a hearing before the undersigned Board member in 
August 2002, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claims.  Through these statements, the RO 
has described the evidence needed to establish the veteran's 
claims, and identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his agent further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate the 
veteran's claims.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, his 
service personnel records, numerous post-service private 
treatment notes and medical statements, multiple VA 
outpatient treatment notes and examination reports, and 
lengthy statements from the veteran and his wife.  The 
veteran testified at a hearing before the undersigned Board 
member in Washington, D.C. in August 2002, and a transcript 
of this testimony has been associated with the veteran's 
claims file.  At the time of this hearing, the veteran 
submitted several items of evidence for the Board's 
consideration.  When asked if there was any other evidence 
the veteran wanted to submit, he replied that the items he 
and his agent were submitting at the time of the hearing 
constituted "all that we want to present."  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claims.  The Board is not aware 
of any additional relevant evidence that is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

I.  New and Material Evidence Claims

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claims were filed well before 
that date, the former provisions of 38 C.F.R. § 3.156(a) are 
for application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


A.  Low Back Disorder 

In a December 1979 rating decision, the RO initially denied 
the veteran's claim for a low back disorder on the basis that 
while the evidence showed a single complaint of low back pain 
on bending in August 1977, while in service, the evidence did 
not show any evidence of a back disorder at the time of 
service discharge in August 1978, and no back problems were 
found at the time of a VA post-service examination in 
November 1978.  The veteran did not appeal this decision.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in January 1980.  However, 
no appeal was filed within one year of notification of the 
December 1979 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final December 1979 
decision includes the following items:  VA outpatient 
treatment notes dated from July 1979 to July 2002; the report 
of a VA orthopedic examination conducted in November 1982; 
the report of a VA cardiovascular examination conducted in 
December 1982; treatment records and operative reports from 
the United States Air Force Medical Center at Scott Air Force 
Base (USAF Scott) dated from November 1981 to March 1993; 
treatment records from Dr. Aaron M. Bernstein dated from July 
1978 to December 1991; treatment records from Medical West 
Podiatry dated in July 1991; the report of a VA orthopedic 
examination conducted in October 1991; a statement from 
Daniel K. Lane, M.D. dated in February 1992; the reports of 
VA cardiovascular, respiratory and skin examinations 
conducted in March 1992; a statement from Alexander Harris, 
Jr., O.D. dated in July 1992; a statement from Richard G. 
Brandel, D.P.M. dated in July 1992; statements from Byron A. 
Santos, M.D. dated in June and July 1992; treatment records 
from Baker Chiropractic & Acupuncture dated from November to 
December 1992; a statement from Caldwell J. Gaffney, M.D. 
dated in July 1992; a statement from Mark A. Baker, D.C. 
dated in December 1992; a statement from Richard G. Brandel, 
D.P.M. dated in February 1993; a statement from Daniel P. 
Naughton, M.D. from USAF Scott dated in August 1993; the 
reports of VA cardiovascular, feet, eyes and skin 
examinations conducted in December 1994; the report of a VA 
Compensation and Pension social survey conducted in December 
1994; a statement from Byron A. Santos, M.D. dated in March 
1996; treatment records from Dr. Santos dated from June to 
July 1992; a statement from Walter J. Griffin, M.D. dated in 
August 1996; the report of a VA vision examination conducted 
in September 1996; the reports of VA spine and joints 
examinations conducted in November 1996; the report of a VA 
supplemental social work survey prepared in August 1996; a 
statement from Lawrence A. Gans, M.D. dated in August 1996; a 
VA optometrist's memorandum dated in April 1997; a statement 
from Jerome G. Piontek, M.D. dated in June 1997; statements 
from David S. Raskas, M.D. dated in January and April 1997; a 
statement from Robert H. Moore, D.P.M. dated in September 
1997; a statement and medical report from Allen G. Adams, 
M.D. dated in November 1997; a statement from Craig E. 
Aubuchon, M.D. dated in March 1997; a statement from Zachary 
J. Newland, D.P.M. dated in August 1998; a statement and 
medical report from Dr. Newland dated in September 1996; a 
statement and medical report from Donovan C. Polack, M.D. 
dated in March 1998; a statement from Dr. Gans dated in 
September 1997; a statement from Dr. Gaffney dated in March 
1993; a statement from Laila G. Gabrawy, M.D. dated in March 
1999; a statement and medical report from Robert J. Bernardi, 
M.D. dated in June 1999; treatment records from Jacquelyn 
Dilworth, M.D. dated in January 1996, from August 2000 to 
October 2000, and from January 2001 to July 2002; a statement 
and medical report from Paul S. Lux, M.D. dated in June 1999; 
the report of a VA hypertension examination conducted in June 
2000; a statement from John J. Bonacorsi, M.D. dated in April 
2000; a medical report from Frank O. Petkovich, M.D. dated in 
November 1999; a medical report from John R. Wagner, M.D. 
dated in March 1997; a statement and medical report from 
Garey L. C. Watkins, M.D. dated in November 2000; a 
disability insurance form from St. Louis Postal Credit Union 
dated in April 2001; a disability treatment from Southwest 
Medical Center, Inc. dated in March 2001; an operative report 
from St. Mary's Health Center dated in January 2001; 
pathology reports from Manmohan Gursahani, M.D. dated in 
November 2000; an ultrasound report from an unidentified 
source dated in November 2000; a statement from Dr. Wagner 
dated in March 2001; an operative report from DePaul Health 
Center dated in April 2001; a statement from John C. Galanis, 
M.D. dated in August 2001; a statement from Dr. Bonacorsi 
dated in March 2001; a statement from Dr. Wagner dated in 
April 2002; a statement from Dr. Galanis dated in January 
2002; progress notes from an unidentified source dated in 
August 2001; a statement from Francois Charles, M.D. dated in 
July 2002; and a narrative medical report from James M. 
Whittico, M.D. dated in September 1997.

Also included among this newly submitted evidence is a 
statement from the veteran's wife dated in August 1999, 
numerous statements from the veteran, and the transcript of a 
hearing held before the undersigned Board member in 
Washington, D.C. in August 2002.  In addition, the record 
contains an extensive number of duplicate copies of the 
medical records listed above which have been submitted by the 
veteran on many occasions.

A review of this newly submitted evidence reveals that much 
of it does not pertain to the veteran's low back.  In 
addition, much of the evidence which does pertain to the 
veteran's low back concerns only current complaints and 
findings, and does not address the critical issue of whether 
any current back problems are related to the veteran's active 
duty service.  However, this evidence also includes several 
items that do address the issue of a nexus, or link, between 
a current low back disorder and service.  For example, these 
newly-submitted records include a statement from Caldwell J. 
Gaffney, M.D. dated in July 1992, in which he rendered 
diagnoses of, among other things, recurrent lumbosacral 
strain and sprain, and stated that "It is my honest medical 
and professional opinion that the present findings are 
related to injuries sustained in the service."  In addition, 
the veteran underwent a VA spine examination in November 
1996, at which time the examiner rendered a diagnosis of 
"chronic low back pain by history secondary to injury 
veteran says occurred while on active duty - no c-file 
available to corroborate visit with doctor on active duty - 
back films show evidence of degenerative changes consistent 
with a 67 year old man."  

Also, in a statement dated in January 1997, David S. Raskas, 
M.D. noted the veteran's report of having injured his back 
while unloading tables from a 2.5 ton truck in the late 
1970's.  He then opined that "In my opinion, the patient 
likely sustained an injury to his disk as the initial cause 
of his symptoms and has then had repeated injuries to that 
disk because of his weakened state throughout the 1980's and 
continuing into the 1990's with activities of daily living.  
I feel that his present condition is related to his service 
injury in his low back."  

In November 1999 the veteran sought treatment for his low 
back pain from Frank O. Petkovich, M.D., at which time 
diagnoses of degenerative arthritis and nerve root 
impingement lumbosacral spine were rendered.  Dr. Petkovich 
then opined that "From all of the information I have 
available to me including his medical history, it does appear 
that his lumbosacral condition is a result of the injury 
which he describes as occurring at work on 8-26-77."  

Finally, in March 2001 John R. Wagner, M.D. indicated that 
the veteran's symptoms were indicative of a chronic low back 
problem, which the veteran dated back to an incident in the 
military when he was unloading a truck in 1977.  The Board 
finds that these records bear directly and substantially upon 
the specific matter under consideration, are neither 
cumulative nor redundant, and in connection with evidence 
previously assembled are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim for service connection for a low back 
disorder is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, the Board finds that 
proceeding to adjudicate this issue on a de novo basis will 
not prejudice the veteran.  The Board observes that the RO 
issued a Statement of the Case in May 1992, at which time the 
veteran was notified off all applicable laws and regulations 
pertaining to service connection, including those provisions 
relating to direct service connection, aggravation of a 
preservice disability, the burden of proof, and reasonable 
doubt.  In addition, the veteran has been given multiple 
opportunities to submit evidence and argument on the merits 
of the issue, which he has done, and the RO has fully 
addressed these arguments.  Furthermore, at the time of the 
veteran's August 2002 hearing, the veteran testified 
extensively regarding the merits of his claim that his low 
back disorder should be service connected.  Under these 
circumstances, and in light of the favorable disposition 
below, the Board may proceed to adjudicate this claim without 
prejudice to the veteran.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Following a review of the entire medical evidence, the Board 
finds that the veteran currently suffers from a chronic low 
back disorder that had its onset during the veteran's active 
duty military service.  In this regard, the Board observes 
that while a low back disorder was not diagnosed at the time 
of the veteran's first post-service VA examination in 
November 1978, some three months following discharge, at the 
time of this examination the veteran did report having 
injured his back in service in August 1977, and complained of 
current "Occasional pain in lower part of back."  Multiple 
VA medical certificates in 1979 indicate complaints of low 
back pain, including certificates in January, October and 
December 1979, with a diagnosis of low back strain in October 
1979.  Of note is the fact that at the time of treatment in 
October 1979, the veteran reported that he had been suffering 
from low back pain with radiation to the right leg and foot 
for the past 2 to 3 years, which the Board notes would be 
approximately 1977.  In addition, in a statement dated in 
September 1979, Caldwell J. Gaffney, M.D. indicated that the 
veteran had sought treatment earlier that month for, among 
other things, back pain, although it does not appear that a 
back examination was conducted at that time.  

The Board also observes that numerous treatment records from 
USAF Scott dated throughout the 1980's reflect ongoing 
complaints of low back pain, with multiple diagnoses of low 
back strain and low back pain.

In addition, the record is replete with complaints and 
findings relating to low back pain in VA and private 
treatment notes and statements throughout the 1990's, with 
several diagnoses of recurrent lumbosacral strain.  As 
indicated above, several examiners have rendered current 
diagnoses of low back strain and/or low back pain, and have 
indicated that this is a chronic disability which is most 
likely related to an injury which the veteran sustained and 
sought treatment for in August 1977.  They have also 
indicated that the veteran sought treatment for this problem 
on many occasions following discharge, and was seen by many 
different physicians in an effort to relieve his low back 
pain.  While it thus appears that most of the medical 
opinions were based on a history provided by the veteran, 
rather than a review of the records, the Board finds that the 
history as provided by the veteran is reliable, as it is both 
consistent with and supported by the evidence of record, as 
described in detail above.  The evidence confirms that the 
veteran was treated for a low back strain in August 1977, 
reported having experienced low back pain ever since that 
time as early as November 1978, only 3 months following 
discharge, and has sought treatment for low back pain on an 
essentially continual basis since then.  As such, the Board 
finds that the evidence supports the grant of service 
connection for a chronic low back disorder.

B.  Eye Disorder, to Include Glaucoma

In the same December 1979 rating decision discussed above, 
the RO also initially denied the veteran's claim for an eye 
disorder on the basis that the evidence did not show that the 
veteran was suffering from an eye disorder, and that the 
veteran's visual acuity was the same on service entrance as 
it was on service discharge.  The veteran did not appeal this 
decision.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in January 1980.  However, 
no appeal was filed within one year of notification of the 
December 1979 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2001).

The evidence received since the time of this final December 
1979 rating decision is exactly the same as that listed above 
in conjunction with the veteran's claim to reopen his claim 
for service connection for a low back disorder.

A review of this evidence indicates that the veteran was 
first diagnosed as suffering from glaucoma in June 1992, and 
has received extensive treatment for this disorder since that 
time.  Many of the treatment records concerning the veteran's 
glaucoma noted the veteran's report of a history of trauma to 
the left eye during an automobile accident in 1962, but did 
not discuss the issue of any relationship between this injury 
and the veteran's current glaucoma.  However, at least four 
items of evidence did address this claimed link.  The first 
of these is a statement from Walter J. Griffin, M.D. dated in 
August 1996, at which time he confirmed that the veteran was 
suffering from open-angle glaucoma.  He also stated that "in 
1962, while in the service, he was coming home from duty with 
a shipmate when another car crossed the yellow line, hitting 
the car [the veteran] was a passenger in head on, causing him 
to hit the left eye and nose against the windshield.  The 
trauma to his eye could directly lead to the development of 
the glaucoma."  The second item is a memorandum dated in 
April 1997 from a VA ophthalmologist, who examined the 
veteran and reviewed the veteran's claims file.  Following 
this examination and file review, the examiner rendered a 
diagnosis of chronic simple open angle glaucoma, medically 
controlled.  He then commented that the etiology of chronic 
simple open angle glaucoma was unknown, and was seen 
throughout the general population.  He also stated that there 
was no relationship between systemic hypertension and 
glaucoma.  The third is a statement from Lawrence A. Gans, 
F.A.C.S. dated in September 1997, in which he noted the 
veteran's concern about a possible relationship between his 
glaucoma and an injury which had occurred during his time in 
service.  This examiner rendered a diagnosis of "chronic 
open angle glaucoma with no findings which would indicate a 
definite association to previous trauma."  Finally, the 
newly submitted evidence includes a statement from John C. 
Galanis, M.D. dated in August 2001, in which the veteran's 
report of having sustained trauma to his eyes in 1962 was 
again noted.  Dr. Galanis commented that "It is not possible 
for me to state whether there is any direct cause and effect 
relationship between the motor vehicle accident and the 
glaucoma.  Certainly if there was any direct injury to the 
eye or eyes, then this could have played a causative role in 
his development of glaucoma.  On the other hand, if there was 
no direct injury to the eye or eyes, then it is unlikely that 
this was a causative agent in his glaucoma."  In a 
subsequent statement dated in January 2002, Dr. Galanis 
indicated that the veteran "relates a history of having had 
a motor vehicle accident while in the service.  It [is] 
possible that his glaucoma may be related to his service 
injury."

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
an eye disorder, to include glaucoma, is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  As noted 
above, in Bernard, 4 Vet. App. at 384, the Court held that 
before the Board can address a question that has not been 
decided by the RO, it must determine whether the veteran has 
been given adequate notice of the need to submit evidence or 
argument on that question, and an opportunity to address the 
question at a hearing, and, if not, whether the veteran is 
prejudiced thereby.  In the instant case, the Board finds 
that proceeding to adjudicate this issue on a de novo basis 
will not prejudice the veteran.  The Board observes that the 
RO issued a Statement of the Case in May 1992, at which time 
the veteran was notified off all applicable laws and 
regulations pertaining to service connection, including those 
provisions relating to direct service connection, aggravation 
of a preservice disability, the burden of proof, and 
reasonable doubt.  In addition, the veteran has been given 
multiple opportunities to submit evidence and argument on the 
merits of the issue, which he has done, and the RO has fully 
addressed these arguments.  Furthermore, at the time of the 
veteran's August 2002 hearing, the veteran testified 
extensively regarding the merits of his claim that his eye 
disorder should be service connected.  Under these 
circumstances, and in light of the favorable disposition 
below, the Board may proceed to adjudicate this claim without 
prejudice to the veteran.

A review of the veteran's service medical records reveals 
that in May 1963, the veteran sought treatment for left eye 
trouble.  At that time, it was indicated that he had had "an 
injury to same last Nov."  No foreign body was noted, and a 
diagnosis of conjunctivitis was rendered.

In January 1973, the veteran presented to the optometry 
department with complaints of difficulty reading, eyestrain, 
and sluggish focusing.  At that time, only visual acuity 
testing was performed.  However, it appears that the veteran 
was referred to the ophthalmology clinic later that same day 
due to elevated ocular tension readings in both eyes on the 
Durham Tonometer.  It was noted that the veteran's left eye 
disk was deeper than normal, and that he was a "glaucoma 
suspect."  Following testing, it was determined that the 
veteran had "suspicious disks," although no formal 
diagnosis was rendered.

The veteran was again seen at the optometry clinic in April 
1974, at which time it was noted that the veteran's history 
included "trauma - laceration O.S. [left eye]."  No 
diagnosis was rendered at that time.

Also of note is the report of an annual medical examination 
conducted in February 1976.  At the time of the associated 
Report of Medical History, the examiner noted that the 
veteran had had a car accident in 1962, with a lacerated 
wound in the left supraorbital region.  The examiner noted 
that the veteran had been treated on an outpatient basis at 
Eluise Hospital in Michigan, which the Board notes would 
explain why the veteran's service medical records do not 
reflect treatment for this injury at a USAF medical facility.

The Board also notes that at the time of the veteran's first 
post-service examination in November 1978, some three months 
following discharge, the veteran underwent a special eye 
examination for conjunctivitis of the left eye.  At that 
time, the veteran denied any ocular injury or family history 
of glaucoma or cataract.  Following an examination, the 
examiner stated that there was no evidence for glaucoma, 
though the cup to disc ratio was "definitely enlarged."  

Following a review of the evidence, the Board finds that the 
veteran's service medical records indicate that the veteran 
injured his left eye in service in 1962, and that he was 
evaluated on at least one occasion in service due to 
suspicion that he had glaucoma due to elevated ocular tension 
readings.  In addition, while one examiner recently stated in 
that there were "no findings which would indicate a definite 
association to previous trauma," and one examiner stated 
that the etiology of chronic simple open angle glaucoma was 
"unknown," at least two examiners have offered medical 
opinions which would favor such a link.  For example, Dr. 
Griffin stated in August 1996 that the trauma to the 
veteran's eye in 1962 "could directly lead to the 
development of the glaucoma."  Similarly, Dr. Galanis stated 
in August 2001 that "if there was any direct injury to the 
eye or eyes, then this could have played a causative role in 
his development of glaucoma."  This examiner also stated in 
January 2002 that the veteran's glaucoma "may be related to 
his service injury."  The Board finds that these opinions, 
by themselves, do not provide persuasive evidence that the 
veteran's glaucoma is related to service.  However, when 
these statements are viewed in light of the facts that the 
veteran's service medical records contain multiple references 
to an injury to the left eye in 1962, an ophthalmologist in 
service determined that the veteran's test results were 
suspicious for glaucoma, and VA examiners felt it necessary 
to conduct a special eye examination for glaucoma in November 
1978, only three months after discharge, the Board finds that 
the evidence raises at least a reasonable doubt that the 
veteran's current glaucoma is etiologically related to his 
military service.  Resolving all such reasonable doubt in the 
veteran's favor, as the Board must, (see 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.102 
(2001)), the Board determines that service connection is 
warranted for glaucoma.



II.  Service Connection Claim

The veteran maintains that he originally suffered an injury 
to the right knee in September 1967, while working in 
service, when a co-worker jokingly struck him on the right 
knee with a rubber mallet.  He states that he did not report 
this injury at the time, but that he has suffered from a 
right knee disorder ever since.

A review of the veteran's service medical records reveals 
that they are completely silent for any recorded evidence of 
complaints or diagnoses of, or treatment for, a right knee 
disorder.  The first medical evidence of any actual right 
knee pathology is found in a June 1997 statement from Jerome 
G. Piontek, M.D., at which time he indicated that a magnetic 
resonance imaging (MRI) scan of the veteran's right knee in 
1996 had revealed evidence of a torn right medial meniscus.  
Several medical statements and examination reports since that 
time have confirmed this diagnosis.  

However, the Board has found only two items of evidence that 
address the issue of the claimed connection between this 
disorder and the 1967 rubber mallet injury.  The first is 
contained in Dr. Piontek's June 1997 statement.  At that 
time, Dr. Piontek indicated that he would not offer an 
opinion supporting or discounting this claimed connection, 
since "It [would be] conjecture on my part as to whether 
this military injury was responsible for the torn cartilage 
and degenerative changes which he has presently."

The second item of evidence consists of the report of a VA 
joints examination conducted in November 1996.  At that time 
the examiner again recorded the veteran's history that he 
"was struck on the lateral aspect of the right knee while 
standing reading a text book.  He was struck by a rubber 
mallet by a co-worker as a practical joke (1967)."  
Following an examination, the examiner concluded 
"Strenuously doubt correlation between an isolated blow 29 
years ago and present complaints.  Complaints are more 
indicative of changes consistent with degenerative joint 
disease."

As neither of these medical statements supports the claimed 
link between the reported inservice injury and a current knee 
disorder, the Board finds that the medical evidence does not 
show that the veteran's current right knee disability is 
related to the veteran's military service, to include a 
claimed injury from a rubber mallet in 1967.  Indeed, there 
is nothing in the claims file, other than the veteran's own 
contentions, as set forth during the veteran's August 2002 
hearing and in extensive correspondence sent to VA, which 
would tend to establish that his current right knee disorder 
is related to his active military service.  However, as the 
evidence does not indicate that the veteran possesses medical 
expertise, he is not qualified to express an opinion 
regarding any medical causation of his right knee disorder.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current right 
knee disorder is related to the 1967 rubber mallet injury 
reportedly incurred while in the military cannot be accepted 
as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a right knee disorder.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disorder is reopened. 

Service connection for a low back disorder is granted.

New and material evidence having been submitted, the 
veteran's claim for service connection for an eye disorder, 
to include glaucoma, is reopened. 

Service connection for a glaucoma is granted.

Service connection for a right knee disorder is denied.


REMAND

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  The regulations provide that where, as 
here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

In this case, the RO has not yet had an opportunity to 
implement the Board's decision granting service connection 
for the veteran's low back disorder and glaucoma, or to 
assign disability ratings to these disabilities.  As the 
disability ratings assigned to these disorders could 
potentially affect the adjudication of the veteran's total 
disability rating claim, it would be premature for the Board 
to address this claim at present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the veteran's claim of entitlement to a total 
disability rating is warranted.  Accordingly, this case is 
REMANDED to the RO for the following action:

After taking the appropriate steps to 
implement the Board's decision, including 
issuing a rating decision which rates the 
severity of the veteran's low back 
disorder and glaucoma, the RO should 
readjudicate the issue of the veteran's 
entitlement to a total rating for 
compensation based on individual 
unemployability due to service-connected 
disabilities.  If this determination 
remains adverse to the veteran, he and 
his agent should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence 

and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.
 



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

